                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


RIGOBERTO RUIZ,

                           Plaintiff,
         v.
                                                         Case No. 21-cv-00387
CONAGRA FOODS PACKAGED FOODS,
LLC

                           Defendant.


                                ANSWER TO AMENDED COMPLAINT


         Defendant, ConAgra Foods Packaged Foods, LLC (“Defendant” or “ConAgra”), by

and through its attorneys, Husch Blackwell LLP, hereby responds to Plaintiff’s Amended

Complaint as follows:

                              [ALLEGED] FIRST CAUSE OF ACTION
                                     WRONGFUL DEATH

         1.        Plaintiff Rigoberto Ruiz is an adult resident of Rock County Wisconsin who

resides at1506 Copeland Avenue, Beloit, WI 53511.

         ANSWER: Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 1, and therefore denies them.

         2.        Rigoberto Ruiz was married to Martha Amador De Ruiz until her death on

May 5, 2020 as a result of Covid-19.

         ANSWER: Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 2, and therefore denies them.

         3.        Defendant     Conagra   Foods   Packaged   Foods,   LLC   is   a   Nebraska

Corporation licensed to do business in Wisconsin.



                                                1
HB: 4820-3991-6532.3
            Case       2:21-cv-00387-SCD Filed 08/02/21 Page 1 of 7 Document 15
         ANSWER: Defendant admits that it is licensed to do business in Wisconsin; and denies

the remaining allegations in paragraph 3. Defendant affirmatively alleges that it is a Delaware

limited liability company with its principal place of business located in Nebraska.

         4.        Defendant owns and operates a food packaging plant in Darien, Wisconsin.

         ANSWER: Defendant admits the allegations in paragraph 4.

         5.        Rigoberto Ruiz was employed at the Defendant’s plant in Darien, Wisconsin

when the Covid-19 virus began infecting Americans in 2020. He was continuously

employed at the Darien plant from June 1995 until his Covid-19 diagnosis on April 22, 2020.

         ANSWER:            Defendant admits that Plaintiff’s original hire date at the plant in

Dairen, Wisconsin was June 1995, and states that its records indicate continuous service at

the plant from January 1997 until February 2021.                  Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations regarding Plaintiff’s

Covid-19 diagnosis in paragraph 5, , and therefore denies those and any remaining

allegations in paragraph 5.

         6.        Defendant failed to exercise ordinary care in its Darien facility which resulted in

over 100 of its workers at the plant testing positive in April 2020.

         ANSWER: Defendant denies the allegations in paragraph 6.

         7.        Defendant temporarily close[d] its Darien plant on April 19, 2020. Plaintiff

Rigoberto Ruiz was infected in the April outbreak at the Darien plant. Rigoberto Ruiz tested

positive for Covid-19 on April 22, 2020. The acts complained of herein all occurred prior to

Rigoberto Ruiz’s diagnosis on April 22, 2020.




                                                2
HB: 4820-3991-6532.3
            Case       2:21-cv-00387-SCD Filed 08/02/21 Page 2 of 7 Document 15
         ANSWER: Defendant admits that it temporarily closed its Darien plant on April 19,

2020. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in paragraph 7, and therefore denies them.

         8.        Conagra Foods Packaged Foods, LLC was aware that one of its employees

had tested positive at the Darien plant at least as early as April 13, 2020. It was aware that

many of its employees were exhibiting Covid-19 symptoms prior to April 13, 2020.

         ANSWER: Defendant denies the allegations in paragraph 8.

         9.        In April 2020, Conagra Foods Packaged Foods, LLC. requested that

employees who were exhibiting Covid-19 symptoms continue to work on the line in the Darien

plant for profit-based productivity reasons. This course of conduct was negligent towards

the health and safety of its workers and their families.

         ANSWER: Defendant denies the allegations in paragraph 9.

         10.       Many of the workers in the Darien plant in April of 2020 are workers who

live in housing provided by Conagra Foods Packaged Foods, LLC. During the month of

April 2020 those workers were housed in conditions where their beds were within six feet of

each other, and the housing facilities did not provide sufficient space to allow for the workers to

properly socially distance. These workers were exposed to these unsafe conditions and then

allowed to come into the plant and expose co-workers to the dangers created by those unsafe

conditions. This course of conduct by Conagra Foods Packaged Foods, LLC was negligent in

that ignored both the Wisconsin Governor’s emergency orders as well as generally accepted

safe practices at that time. This course of conduct was negligent towards the health and safety

of its workers and their families.




                                                3
HB: 4820-3991-6532.3
            Case       2:21-cv-00387-SCD Filed 08/02/21 Page 3 of 7 Document 15
         ANSWER: Defendant admits that it provides housing for certain seasonal workers at

the Darien facility. Defendant denies the remaining allegations in paragraph 10.

         11.       In April 2020 Defendant Conagra Foods Packaged Foods, LLC failed to:

                   A.      Establish a contact tracing system;

                   B.      Train its workers regarding Covid-19 safety;

                   C.      Properly distance its employees within the plant to minimize risk;

                   D.      Require and enforce the proper wearing of masks within the plant.

All of these failures were negligent as to its workers’ and their families.

         ANSWER: Defendant denies the allegations in paragraph 11.

         12.       As a result of the many acts of negligence identified in paragraphs 9-11 above, an

outbreak occurred at the Darien plant which caused Rigoberto Ruiz to be infected with Covid-

19. As Defendant is an employer it is subject to the Wisconsin Safe Place Act, Wisconsin

Statutes §101.11 pursuant to which it has a duty to make the premises as safe as the nature of

its business would reasonably permit.

         ANSWER: Defendant denies the first sentence of paragraph 12. Defendant admits that,

as an employer within the State of Wisconsin, it is generally subject to the Wisconsin Safe Place

Act, but neither admits nor denies Plaintiff’s characterization of the statute as it calls for a legal

conclusion to which no answer is required. To the extent further answer is required, Defendant

denies the remaining allegations in paragraph 12.

         13.       Rigoberto Ruiz then brought the Covid-19 virus home from the Conagra plant and

infected his wife Martha Amador De Ruiz. Pursuant to Wisconsin law Rigoberto Ruiz alleges

that the preponderance of the possibilities establish both his own and his wife’s causal link

between his employment and their Covid-19 diagnosis.




                                                4
HB: 4820-3991-6532.3
            Case       2:21-cv-00387-SCD Filed 08/02/21 Page 4 of 7 Document 15
         ANSWER: Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in the first sentence of paragraph 13, and therefore denies

them. Defendant denies the remaining allegations in paragraph 13.

         14.       Martha Amador De Ruiz suffered greatly from the Covid-19 virus until it

ultimately caused her death on May 5, 2020. As Defendant violated both its common law

duties and its duty under the Safe Place Act, Plaintiff brings this case under both common

law negligence claims and Wisconsin Safe Place Act claims.

         ANSWER: Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in the first sentence of paragraph 14, and therefore denies

them. Defendant denies the remaining allegations in paragraph 14.

                             [ALLEGED] SECOND CAUSE OF ACTION
                                     SURVIVAL ACTION

         1-14. Plaintiff hereby realleges and incorporates by reference paragraphs 1- 14 of the

complaint.

         ANSWER:           Defendant incorporates its answers to the allegations in paragraphs 1-

14 as its answers to this paragraph and to Plaintiff’s alleged second cause of action.

         A.        As a direct, natural and proximate result of said negligence and violation of

the Wisconsin Safe Place Act by Defendant, Martha Amador De Ruiz, suffered personal

injuries, causing great pain and suffering of both in mind and body prior to her death.

         ANSWER: Defendant denies the allegations in paragraph A.

                            DEFENDANT’S AFFIRMATIVE DEFENSES

         As for its Affirmative Defenses to Plaintiff’s Amended Complaint, Defendant alleges and

states the following:

         1.        Plaintiff failed to mitigate his purported damages, if any.



                                                5
HB: 4820-3991-6532.3
            Case       2:21-cv-00387-SCD Filed 08/02/21 Page 5 of 7 Document 15
         2.        Plaintiff lacks standing to bring the claims in the Amended Complaint.

         3.        Plaintiff’s claims are barred in whole or in part by the doctrine of laches.

         4.        Plaintiff’s damages, if any, resulted from a superseding cause.

         5.        Plaintiff’s damages, if any, were caused by a third party or third parties and/or

fellow employees or servants over which Defendant had no control.

         6.        Plaintiff’s claims are barred by the assumption of risk doctrine.

         7.        Plaintiff’s Amended Complaint fails to state a claim upon which relief can be

granted.

         8.        Wisconsin’s worker’s compensation statute bars Plaintiff’s claims.

         9.        Wisconsin’s safe-place statute does not create an independent cause of action.

         10.       Wisconsin’s safe-place statute does not apply to Plaintiff’s non-employee

spouse.

         11.       Wisconsin’s wrongful-death statute does not place create a duty flowing from

Defendant to Plaintiff’s non-employee spouse.

         12.       Plaintiff, by his own conduct, has waived his right to assert the claims contained in

the Complaint.

         13.       Plaintiff’s claims are barred by the estoppel doctrine.

         14.       Some or all of Plaintiff’s claims are barred by the contributory negligence

doctrine.

         15.       Defendant alleges all affirmative defenses required to be pleaded under the

Federal Rules of Civil Procedure for the purpose of avoiding a waiver of any such defenses as

they may later apply. Defendant also reserves the right to assert any further affirmative defenses

that may become available as a result of future discovery in this lawsuit.




                                                6
HB: 4820-3991-6532.3
            Case       2:21-cv-00387-SCD Filed 08/02/21 Page 6 of 7 Document 15
         16.       WHEREFORE, Defendant requests that the Court deny all relief requested by

Plaintiff in its amended Complaint, dismiss the Amended Complaint with prejudice, grant

attorneys’ fees and costs to Defendant and grant any additional relief the Court deems just.



         Dated this 2nd day of August, 2021.


                                                  s/ Patrick M. Harvey
                                                  Patrick M. Harvey
                                                  State Bar No. 1059695
                                                  Emily L. Stedman
                                                  State Bar No. 1095313
                                                  Attorneys for Defendant, ConAgra Foods
                                                  Packaged Foods, LLC
                                                  HUSCH BLACKWELL LLP
                                                  511 North Broadway, Suite 1100
                                                  Milwaukee, Wisconsin 53202
                                                  Telephone: 414.273.2100
                                                  Fax: 414.223.5000
                                                  Email: patrick.harvey@huschblackwell.com
                                                          emily.stedman@huschblackwell.com




                                                7
HB: 4820-3991-6532.3
            Case       2:21-cv-00387-SCD Filed 08/02/21 Page 7 of 7 Document 15
